                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MAURICE JEWELL, JR.,
on behalf of himself others similarly situated,

                               Plaintiff,                         Case No.: 3:19-cv-00247-jdp

HSN, INC.,

                        Defendant,
______________________________________________________________________________

                       NOTICE OF CLASS ACTION SETTLEMENT

       Maurice Jewell, Jr. (“Plaintiff”) and HSN, Inc. (“Defendant”) notify the Court that they

have reached an agreement in principle to resolve this proposed class action. The Parties

respectfully request that the Court vacate all pending deadlines, deny all pending motions as

moot, and provide the Parties with 45 days to finalize the settlement documents and submit a

motion for preliminary approval of the class action settlement.




                                                  1
Dated: December 12, 2019   Respectfully submitted,



                           /s/ James L. Davidson
                           James L. Davidson
                           Greenwald Davidson Radbil PLLC
                           7601 N. Federal Highway, Suite A-230
                           Boca Raton, FL 33487
                           Telephone: 561.826.5477
                           Fax: 561.961.5684
                           jdavidson@gdrlawfirm.com

                           /s/ Matthew C. Lein
                           Matthew C. Lein
                           Lein Law Offices
                           15692 Highway 63 North
                           Hayward, WI 54843
                           Telephone: 715.634.4273
                           Fax: 715.634.5051
                           mlein@leinlawoffices.com

                           Counsel for Plaintiff and the proposed classes


                           /s/ Daniel M. Blouin_________________________
                           Daniel M. Blouin
                           Jordan P. Vick
                           SEYFARTH SHAW LLP
                           233 South Wacker Drive
                           Suite 8000
                           Chicago, Illinois 60606-6448

                           Counsel for HSN, Inc.




                              2
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

December 12, 2019, via the Court Clerk’s CM/ECF system, which will provide notice to the

following counsel of record:

Daniel M. Blouin
Jordan P. Vick
SEYFARTH SHAW LLP
233 South Wacker Drive
Suite 8000
Chicago, Illinois 60606-6448
                                                      /s/ James L. Davidson
                                                      James L. Davidson




                                           3
